DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on July 12, 2022 are entered into the file. Currently, claims 6 and 9 are amended; claims 1-5 are withdrawn, resulting in claims 6-11 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai ‘824 (US 2015/0332824, cited on IDS) in view of Hayashi et al. (KR 2016-0134548, cited on IDS; citing published equivalent, KR 102068972, as the machine translation via EPO).
Regarding claims 6, 9, and 11, Sakurai ‘824 teaches a soft magnetic metal powder comprising soft magnetic metal powder particles including Fe, Si, and B, wherein boron nitride is formed on a surface of the particles (Abstract, [0027]). Sakurai ‘824 teaches that the roundness of the cross-section in the metal particle is controlled to be 0.80 or more in 90% or more of the metal particles in order to obtain a soft magnetic metal powder with a low coercivity [0040]. Sakurai ‘824 further teaches that the powder can achieve a low coercivity if the metal particle consists of one single grain in 90% or more of the metal particles constituting the soft magnetic metal powder [0041].
With respect to the amount of boron contained in the soft magnetic metal powder, Sakurai ‘824 teaches that the content of B is set to 10 to 150 ppm inside the metal particle of the powder in order to promote crystal grain growth to achieve the desired coercivity ([0010], [0034], [0036]), and that the content of boron nitride in the soft magnetic metal powder core prepared using the powder is 50 to 4790 ppm in order to prevent a decrease in permeability and coercivity of the powder ([0022], [0050]).
In Example 1 of Sakurai ‘824, the reference teaches powder cores (soft magnetic metal dust cores) prepared using the soft magnetic metal powder, in which 2.4 mass% of silicone resin was added relative to 100 mass% of soft magnetic metal powder [0059]. The Examples shown in Table 1 all have a content of B in the range of 10 to 150 ppm inside the metal particle and a content of boron nitride in the range of 50 to 4790 ppm inside the powder core (calculated by subtracting the content of B inside the metal particle from the total content of B in each soft magnetic powder core, and adding the content of nitrogen in each powder core) [0061]. By converting the content of B in ppm and the content of boron nitride in ppm each to content of B per 100 mass% of soft magnetic metal powder, the total content of B contained in 100 mass% of powder can be determined.
For example, the soft magnetic powder core of Example 1-1 contains 22 ppm of B inside the metal particles and 2250 ppm of boron nitride inside the powder core (Table 1). Based on an amount of silicone resin in the powder core being 2.4 mass% relative to 100 mass% of powder, the amount of B inside the particles contributes about 0.0022 mass% of B relative to 100 mass% of soft magnetic metal powder, and the amount of boron nitride in the powder core contributes about 0.1004 mass% of B relative to 100 mass% of powder. Thus, the amount of boron contained in 100 mass% of the soft magnetic metal powder of Example 1-1 is about 0.103 mass%, which falls squarely within the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Sakurai ‘824 differs from the claimed invention in that the reference does not expressly teach an amount of carbon contained in 100 mass% of the soft magnetic metal powder. However, in the analogous art of soft magnetic metal powders, Hayashi et al. teaches a soft magnetic metal powder core having reduced hysteresis loss, which is achieved by controlling the carbon content in the soft magnetic metal powder so as to decrease the coercive force of the powder ([0003], [0008]-[0009], [0029]).
Hayashi et al. teaches that the carbon content in the soft magnetic metal powder particles after heat treatment is preferably set to 100 ppm or more and 1000 ppm or less, wherein when the carbon content is less than 100 ppm, the effect of grain growth is not sufficiently obtained, and when the carbon content exceeds 1000 ppm, the coercive force becomes large [0035]. Hayashi et al. teaches that the carbon content can be controlled by selecting a raw material metal containing an appropriate amount of carbon as an impurity or by adding carbon to the raw material in an appropriate amount [0048]. Similar to Sakurai ‘824, Hayashi et al. also teaches that the metal particles preferably have coarse crystal grains, formed by the diffusion of carbon during high temperature treatment, wherein 90% or more of the particles constituting the soft magnetic metal powder consist of one crystal grain and have no grain boundaries ([0029], [0035], [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the amount of carbon contained in the soft magnetic metal powder through routine experimentation, especially given the teachings in both Sakurai ‘824 and Hayashi et al. regarding the desire to form particles consisting of one crystal grain and to decrease the coercivity of the particles. See MPEP 2144.05(II).
Regarding claim 7, Sakurai ‘824 in view of Hayashi et al. teaches all of the limitations of claim 6 above, and Sakurai ‘824 further teaches that 1 to 10% of Cr is added to the composition of the soft magnetic metal powder to impart rust prevention properties to the powder and to increase the electrical resistance thereof so as to decrease the eddy current loss of a powder core made from the powder ([0037], Table 2). Therefore, Sakurai ‘824 teaches that an amount of chromium contained in 100 mass% of the soft magnetic metal powder is 1 mass% or more and 10 mass% or less, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 8, Sakurai ‘824 in view of Hayashi et al. teaches all of the limitations of claim 6 above. Although Sakurai ‘824 does not expressly teach containing nickel in the soft magnetic metal powder, Hayashi et al. further teaches that the raw material powder can contain iron or iron and nickel as main components ([0029], [0048], [0077], Table 2). Hayashi et al. teaches that the composition of the soft magnetic metal powder can include 30 mass% or more and 80 mass% or less of Ni, wherein the total content of Fe and Ni is 90 mass% or more, in order to obtain a powder having a small crystal magnetic anisotropy and magnetostrictive constant and a lower coercive force ([0013], [0038]). Thus, in the case where the total content of Fe and Ni in the soft magnetic metal powder is 90 mass% and the powder includes 60 mass% of Ni, the amount of nickel is about 67 mass% or more relative to a total amount of iron and nickel contained in the soft magnetic metal powder being 100 mass%, which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Sakurai ‘824 by adding an amount of nickel relative to the total amount of iron and nickel in the soft magnetic metal powder within the claimed range, as taught by Hayashi et al., in order to obtain a powder having a small crystal magnetic anisotropy and magnetostrictive constant and a lower coercive force.
Regarding claim 10, Sakurai ‘824 in view of Hayashi et al. teaches all of the limitations of claim 6 above, and Sakurai ‘824 further teaches that the content of oxygen in the soft magnetic metal powder is preferably in the range of 500 ppm or less in order to maintain a low coercivity [0042]. Therefore, Sakurai ‘824 teaches that an amount of oxygen contained in 100 mass% of the soft magnetic metal powder is 0.050 mass% or less, which fall squarely within the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Response to Arguments
Response-Drawings
The previous objections to the drawings are overcome by Applicant’s amendments to paragraph [0074] of the instant specification in the response filed July 12, 2022.

Response-Claim Objections
The previous objections to claim 6 are overcome by Applicant’s amendment to the claim in the response filed July 12, 2022.
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 6-11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendment to claim 6 clarifying that 85% or more of the metal particles consist of one crystal grain.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see pages 7-8 of the remarks filed July 12, 2022, with respect to the rejections over Sakurai ‘824 in view of Hayashi et al. have been fully considered but they are not persuasive. 
The Applicant argues on page 8 of the remarks that one of ordinary skill in the art would not have modified Hayashi to meet the claimed carbon content in the soft magnetic metal powder because Hayashi teaches that when the carbon content exceeds 1000 ppm, the coercive force becomes large.
This argument is not persuasive. As acknowledged in the prior art rejections above, Hayashi et al. does not expressly teach a carbon content in the soft magnetic metal powder being within the claimed range. However, it is noted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.04(II). Hayashi et al. teaches that the carbon content affects both the grain growth and the coercivity of the particles [0035]. Both Sakurai ‘824 and Hayashi et al. teach that the soft magnetic metal powder can obtain a low coercivity when 90% or more of the particles consist of a single crystal grain (Sakurai ‘824, [0041]; Hayashi et al., [0039]). Therefore, based on the teachings of the prior art, it would have been obvious to one of ordinary skill in the art to determine an optimum value of the carbon content by routine experimentation in order to maximize the number of particles consisting of a single crystal grain while maintaining the coercivity of the powder below a value required for a particular application of the powder. 
In a similar method for producing iron powder for a dust core, Tsukada et al. (US 5,800,636) also teaches that an alkaline earth metal carbonate can be used as a carbon source, wherein carbon diffused into the iron particles contributes to the enlargement of crystal grain size (col 7, Ln 22-37). Tsukada et al. further teaches that the amount of alkaline earth metal carbonate powder added can be 0.5 to 5% by weight relative to the starting iron powder, wherein a lower amount would be ineffective for reducing coercivity and preventing sintering, while a larger amount would supply an amount of carbon so that more coarse particles are created (col 7, Ln 55-64). Therefore, Tsukada et al. provides further evidence that it is well-known to adjust the amount of carbon introduced during the formation of magnetic metal particles in order to modify the coercivity and crystal grain size of the particles as desired.

In light of the amendments to claim 6, the previous rejections over Otaka in view of Sakurai ‘824 are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785